Citation Nr: 0026194	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
lung disorder.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1982.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to service 
connection for bronchitis claimed as a chronic acquired lung 
disorder, and a mexied personality disorder claimed as a 
psychiatric condition.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1998, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic acquired lung disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic acquired lung disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The September 1978 report of general medical examination for 
enlistment shows that the clinical evaluations of the lungs 
and chest, and psychiatric systems were normal.  The veteran 
denied all pertinent medical history when he completed the 
report of medical history portion of the examination.  In 
August 1980 he reported symptomatology including cough which 
was diagnosed as strep throat.  In April 1981 he reported 
with complaints of pain and congestion in the chest.  He was 
clinically assessed with an upper respiratory infection.  In 
March 1981 he was treated for a laceration on the side of his 
head.  Reportedly, a nitrogen bottle had fallen on his head 
and neck.

In April 1981 the veteran reported with complaints of smoke 
inhalation.  He was subsequently diagnosed with bronchitis.  
The December 1981 report of general medical examination for 
separation from service shows that clinical evaluations of 
the lungs and chest, and psychiatric system were normal, as 
was the chest x-ray.  The service medical records are 
negative for any evidence or findings of a psychiatric 
disorder.

A September 1983 report of general medical examination for 
active duty for training shows that the clinical evaluations 
of the lungs and chest, and psychiatric system were normal.  
The report of medical history portion of the examination 
shows the veteran pertinently reported a history of head 
injury, and shortness of breath.  He reported a history of 
hospitalization for respiratory failure, possibly from 
alcohol or a spiked drink.  The examiner recorded a 
laceration to the skull.

Private treatment reports on file include a May 1991 record 
of treatment of the veteran for a three week history of 
respiratory symptomatology diagnosed as asthmatic bronchitis.  
The veteran reported having been exposed to carbon monoxide 
while recharging a car.

A February 1998 VA general medical examination of the veteran 
concluded in a pertinent finding of history of smoke 
inhalation and intermittent bronchitis, but no evidence of it 
on examination.  Pulmonary function studies were interpreted 
as reflective of restrictive pattern, mild impairment, and no 
significant bronchodilator response.  A February 1998 VA 
special psychiatric examination concluded in a diagnosis of 
mixed personality disorder with antisocial feature and 
borderline feature.

VA treatment reports dated during the late 1990's show that 
the veteran was treated for psychiatric symptomatology 
variously diagnosed as bipolar disorder, depression, and 
anxiety.

In July 1998 the veteran submitted a copy of a letter from 
his mother wherein he describes having been exposed to smoke 
inhalation and receiving treatment for bronchitis.

The veteran provide oral testimony before a Hearing Officer 
at the RO in October 1998, a transcript of which has been 
associated with the claims file.  He testified that since 
service he had been treated for bipolar disorder.  It was his 
opinion that bipolar disorder had resulted from the injury to 
his head reported in service.  He related that during service 
he was not treated for a psychiatric disorder, but first 
received treatment for depression and bipolar disorder in 
1997-98.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred on active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during peacetime 
service after December 31, 1946, and post service development 
of a presumptive disease to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (199).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for chronic 
acquired lung and psychiatric disorders are not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, Supra.

There is no evidence establishing that the veteran is 
suffering from a current lung disorder.  While the service 
and post service medical records show the veteran has been 
treated for respiratory symptomatology variously diagnosed to 
include bronchitis, the most recent medical evidence of 
record consisting of the February 1998 VA medical examination 
fails to demonstrate the presence of any chronic acquired 
lung disorder to include bronchitis.

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the lungs, the Board finds 
that his claim of entitlement to service connection for a 
chronic acquired lung disorder must be denied as not well 
grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).

The record shows that the veteran has a psychiatric 
disability.  However, he has failed to provide medical 
evidence of a nexus between his current psychiatric 
symptomatology which has been variously diagnosed, and 
service.  

There are no documented medical opinions or other competent 
evidence of record linking the veteran's current psychiatric 
disorder and his period of service.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumptive period.  
Nor is there medical evidence of a relationship between the 
veteran's current psychiatric symptomatology and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West,  13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's variously diagnosed psychiatric symptomatology is 
related to a disease or injury incurred during service, or 
whether he has a current lung disorder.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 191); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sib nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of a lung disorder, and has 
not presented evidence of a nexus between his variously 
diagnosed psychiatric symptomatology and service.  

Consequently, the Board concludes that the veteran's claims 
of entitlement to service connection for chronic acquired 
lung and psychiatric disorders are not well grounded.  
38 U.S.C.A. § 5107(a).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for chronic acquired lung and psychiatric disorders are not 
well grounded, the doctrine of reasonable doubt has no 
application to his claims.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired lung 
disorder, the appeal is denied.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


